Citation Nr: 0600171	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-25 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chisick, Associate Council







INTRODUCTION

The veteran served on active duty from February 1960 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded for lack of compliance by the RO 
with requirements of the Veterans Claims Assistance Act 
(VCAA).

Under the VCAA, VA must apprise the veteran of what evidence 
would substantiate the claim for benefits and further 
allocate the responsibility for obtaining such evidence.  
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. § § 3.102, 3.156(a), 3.159, and 3.326(a).  A VCAA 
letter, as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  
3.159(b)(1), must be provided to the veteran before the 
initial unfavorable agency of original jurisdiction decision 
(i.e., the RO) on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112,  120 (2004).  Pelegrini further 
held that VA must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence VA will seek to provide; (3) inform 
the veteran about the information and evidence the veteran is 
expected to provide; and (4) request or tell the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claims.  Id. at 120-21.  VA must strictly 
comply with all relevant provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Here, the veteran filed a claim for service connection for 
bilateral hearing loss in April 2003.  In response, the RO 
issued a letter to the veteran in September 2003, describing 
evidence potentially helpful to the veteran but not 
mentioning who was responsible for obtaining such evidence or 
advising the veteran to provide any evidence in his 
possession that pertained to his claim.  Furthermore, the 
RO's letter failed to tell the veteran he needed a diagnosis 
by competent medical opinion and a competent opinion that his 
current hearing loss was connected to his active service.  
Due to these deficiencies, the RO's correspondence failed to 
meet the duty-to-notify provisions of the VCAA, and this case 
must be remanded.  The Board cannot rectify these 
deficiencies on its own.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly,   the Board finds that this case must be 
REMANDED to the RO for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2005) by issuing a VCAA notice letter.  
See also 38 C.F.R. § 3.159 (2005).  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim for 
entitlement to service connection for 
bilateral hearing loss, inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, advise him to provide any 
evidence in his possession that relates 
to the claim, and inform him of the 
appropriate time limitation within which 
to submit any evidence or information. 38 
U.S.C.A. § 5103(a) and (b) (West 2005); 
Quartuccio, 16 Vet. App. 183 (2002).

2. The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
bilateral hearing loss since service. He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.
All identified private treatment records 
should be requested directly from the 
healthcare providers. Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment reports. All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

3. If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims. 38 U.S.C. § 5103A(b)(2).

4. The RO should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any additional VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO should review and 
readjudicate the claims. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claim, the RO shall 
issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.
5. The RO should issue a statement of the 
case concerning service connection for 
bilateral hearing loss. If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board. See 38 U.S.C.A. § 
7104(a) (West 2005).  By this action, the 
Board intimates no opinion, legal or 
factual, as to any ultimate disposition 
warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

